Per Curiam.
The defendants in error, being plaintiffs in the execution, made a motion in the circuit court of Hinds county, to set-aside the valuation made of property taken under execution, on the ground that the statute authorizing such valuation had been repealed. The motion was made on the 3d of January, 1842. In the same month the statute was repealed, but it was subsequent to the entry of the motion. And the repealing act contains a provision that it shall not extend to any judgments previously rendered. Even then, if the act authorizing *175the valuation of property levied "on by execution, had been repealed before decision on the motion, still this case was not affected by it, because it is within the saving. It does not appear when the judgment was rendered, but it must have been before the repeal, as the valuation must have been returned to the December term of the court, which was prior to the session of the legislature, which repealed the valuation law. The record shows no other ground for the motion, and this being insufficient to justify the setting aside the valuation, even if the proper remedy is by motion, the judgment must be reversed.